Citation Nr: 0713762	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-29 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to March 
1964.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
schizoaffective disorder, depressed type.  

The Board remanded the case to the RO for further development 
in April 2006.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1.  The veteran is not shown to have an acquired psychiatric 
disability etiologically related to service. 

2.  A personality disorder is not a disease under VA law and 
regulations and the record does not reflect evidence of a 
superimposed mental disorder on a personality disorder in 
service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

An April 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, VA treatment records, 
Social Security Administration (SSA) records, and lay 
statements in support of his claim have been associated with 
the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B. Background and Evidence

Service medical records do not reflect any psychological 
problems on the veteran's December 1963 entrance examination.  
At the time, he gave a positive history of bed wetting 
(enuresis).  In January 1964, the veteran was noted to be in 
his second week of training and on the enuretic program, and 
was seen as a "310" referral.  No gross psychopathology was 
noted, but he presented with the picture of an individual for 
whom nothing goes well.  The veteran was noted to have a poor 
image of himself and wanted to be a Marine.  The 
recommendation was to give him a full three week trial of 
duty and then "310" if necessary then; and to await the 
results of the enuretic program.  A March 1964 disciplinary 
report indicated that the veteran had problems with 
authority, that he had repeatedly gone absent without leave, 
and that he wanted out of the military.  A March 1964 
Aptitude Board report indicated that the veteran was referred 
for a psychiatric screening because he appeared unstable.  
The veteran had absented himself at various times without 
authorization and threatened to kill himself if he was not 
discharged from the Marine Corps.  The veteran's psychiatric 
screening revealed a history of disciplinary problems in 
school.  A mental status examination described a sullen, 
tearful young man who responded doggedly to all suggestions 
by the examiner.  The veteran stated that he would go on 
unauthorized absence again if given a chance.  The examiner 
described the veteran as angry and described a childhood 
history of temper tantrums and violence.  The veteran did not 
express concern over his inability to control his temper or 
his actions.  The examiner stated that there was no evidence 
of psychosis or neurosis.  He stated that the veteran 
exhibited signs of a severe and fixed personality disorder 
and recommended discharge based on unsuitability.  

The veteran was discharged by reason of unsuitability in 
March 1964.  His Form DD 214 indicates that this was an 
honorable discharge.  His March 1964 separation examination 
noted psychiatric abnormality described as an emotional 
instability reaction.    

VA treatment records from April 1999 to April 2003 show that 
the veteran has been seen by VA for depression and 
schizoaffective disorder, depressed type.  A November 2000 
outpatient treatment record indicates that the veteran was 
seen complaining of being depressed.  He was noted to be 
homeless.  He denied any suicidal or homicidal ideation and 
stated that he did not want to go to the psychiatrist in 
Marion.  He did agree to be started on medication.  A May 
2001 VA psychiatry consultation treatment record indicates 
that the veteran had been diagnosed as having depression, and 
that he reported being depressed for 3 to 4 years.  He 
reported that he was on medication and stated, however, that 
his mood remained anxious and dysphoric.  He reported having 
a history of intermittent auditory hallucinations for over 10 
years and reported a delusional mood.  The veteran's mental 
status examination revealed mild psychomotor agitation.  His 
mood was anxious and dysphoric.  He had intermittent auditory 
hallucinations.  No suicidal thoughts were present.  He was 
alert and oriented.  Concentration was impaired.  Short-term 
memory was normal.  The VA psychiatrist stated that his 
symptoms were consistent with schizoaffective disorder.  The 
veteran had been unemployed since 1982.  The VA psychiatrist 
stated that because of his chronic psychotic disorder, the 
veteran was unemployable.  He was treated with medication.  
The veteran was seen by VA four more times between May 2001 
and January 2002 for schizoaffective disorder, depressed 
type.  

A September 2001 SSA decision indicates that the veteran is 
receiving Social Security disability for his physical and 
mental disabilities, including schizoaffective disorder, 
depressed type.  A June 2001 psychological report and mental 
assessment on the veteran's ability to do work-related 
activities was completed by Dr. B.A., Ph.D in conjunction 
with the veteran's SSA claim.  Dr. B.A. stated that the 
veteran identifies with a wide range of psychopathology at 
the more severe levels.  He diagnosed the veteran with 
chronic adjustment disorder with mixed anxiety and depressed 
mood, somatoform disorder, depressive disorder, dyssomnia, 
acute stress disorder, and mathematics disorder. 

In April 2003, the veteran's VA psychiatrist indicated that 
he reviewed copies of the veteran's service records and 
opined that the "discipline" problems that the veteran had in 
service "may have" indicated the emergence of schizophrenia, 
schizoaffective type.  In a October 2004 addendum, the same 
examiner noted that he had been contacted by the veteran's 
service officer requesting him to clarify the time of onset 
of the veteran's schizophrenia, and he indicated that it was 
his opinion that more likely than not, the onset of the 
veteran's schizophrenia occurred in service.

A VA examination was completed in October 2006.  The October 
2006 VA examiner stated that the veteran was interviewed for 
approximately 3 hours.  The examiner indicated that she had 
reviewed the entire claims file. The examiner reviewed the 
veteran's history of psychiatric care and military history, 
as well as his pre-service and post-service histories.  The 
examiner also completed various psychological assessment 
tests.  The veteran was diagnosed with major depressive 
disorder, single episode, unspecified; anxiety disorder, not 
otherwise specified; and schizoid personality disorder.  

The examiner opined, after thorough psychological assessment 
and review of the veteran's claims file, including military 
records, that a diagnosis of major depressive disorder, 
single episode, and schizoid personality disorder were more 
appropriate diagnoses than schizoaffective disorder.  The 
veteran did not endorse hearing voices or seeing 
hallucinations during the October 2006 VA examination as he 
did in previous VA treatment notes.  He did not endorse any 
particular depressive symptoms during the examination, but 
the examiner stated that he may have been going through a 
depressive episode in May 2001.  He did endorse some anxiety 
and panic symptoms, but it was unclear what they may have 
been related to.  The examiner reviewed the veteran's 
military record and stated that it appeared that he decided 
after entering the Marine Corps that he was not suited to be 
a Marine. It was noted in his records that the veteran 
claimed that he could never be a Marine and wanted out of the 
Corps.  The veteran related a story of being beaten by a 
sergeant, but there were no documented reports of that 
incident.  The examiner stated that there were several 
reports of where the veteran wandered off, but stated that 
would not appear to be the behavior of someone who felt they 
were in danger.  The examiner stated that the veteran only 
endorsed being depressed 3 to 4 years prior to a May 2001 
consult, even though he stated that he began coming to the VA 
hospital in 1996.  The examiner stated that it would appear 
that the veteran wanted nothing more than to be discharged 
from the military and would continue misbehaving until that 
was accomplished.  When it looked like misbehaving was not 
enough, he threatened suicide.  In a military report dated 
March 1964, the veteran was deemed undisciplined, unreliable, 
disobedient, unmotivated, uncoordinated, and unsatisfactory 
in all military subjects.  At that time, he was given a 
diagnosis of emotional instability reaction.  The examiner 
concluded, that the most serious issue the veteran had was of 
a personality disorder.  The examiner stated that she did not 
believe that a personality disorder was incurred in the 
military or exacerbated by his military experience and that 
he decided he was not suited to be in the Marine Corps and 
that he would do anything in order to guarantee he would be 
released. 

Additional medical evidence submitted by the veteran includes 
a December 2006 VA outpatient treatment record.  At that 
time, the veteran was reported to be concerned about the 
October 2006 VA examination report which diagnosed schizoid 
personality disorder, major depressive disorder, and anxiety 
disorder instead of schizoaffective disorder which had been 
his working diagnosis at that VA facility.  It was noted that 
the October 2006 VA examiner had done extensive testing to 
reach her conclusions and the December 2006 examiner stated 
that she would review.  After examination, the impression was 
schizoaffective disorder, by history, and the examiner again 
noted the diagnoses by the October 2006 VA examiner.  She 
concluded that "these are reasonable considerations" and 
that the report would be reviewed before removing/changing 
the diagnoses of record.  

C.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Also, certain disorders, such as 
psychoses, may be presumed to have been incurred during 
service when manifested to a compensable degree within a 
specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  The veteran's DD 214 indicates that in this case the 
veteran served on active duty for 2 months, 17 days.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).  In order to prevail on 
the issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service records indicate that he had 
psychological and disciplinary problems in service for which 
he was ultimately discharged determined to be due to a 
personality disorder.  The veteran has various post-service 
diagnoses, to include schizoaffective disorder, depressed 
type; chronic adjustment disorder with mixed anxiety and 
depressed mood; somatoform disorder; depressive disorder; 
dyssomnia; acute stress disorder; major depressive disorder, 
single episode, unspecified; anxiety disorder, not otherwise 
specified; and schizoid personality disorder.  More recently, 
in December 2006, a VA examiner provided a diagnosis of 
schizoaffective disorder, by history only.  The Board finds, 
however, that no medical opinion of record provides 
sufficient persuasive evidence of a nexus or relationship 
between an acquired psychiatric disorder and service.  The 
most probative medical evidence indicates that the veteran's 
current psychiatric disabilities were not incurred in 
service.  

The veteran claims that he was beaten by a sergeant and that 
led to the onset of his schizoaffective disorder.  He has 
submitted lay statements that collectively indicate their 
observations regarding the veteran's problems with 
nervousness and authority figures, and difficulty maintaining 
employment post service.  Although such individuals are 
competent to report their observations, such lay persons 
cannot provide competent evidence of a diagnosis or of a 
nexus between a current psychiatric diagnosis and any 
incident of the veteran's military service.  Lay persons are 
not competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Moreover, there is no contemporaneous evidence that the 
veteran was "severely beaten" or "nearly beat to death" in 
service, no evidence that he was knocked unconscious, and no 
evidence that he received medical treatment for injuries 
sustained in the beating.  Further, there is no persuasive 
competent medical evidence of record that links a current 
psychiatric disorder specifically to a purported beating 
received by the veteran in service.   

In this regard, the Board notes that the veteran's VA 
psychiatrist stated in April 2003, that he reviewed copies of 
the veteran's military medical record that the veteran 
brought him.  However, the Board notes that there is no 
evidence that the examiner reviewed the entire evidentiary 
record or in fact, the veteran's complete service records.  
The examiner provided no explanation for changing his 
response from "may" to "more likely than not", provided no 
rationale for his opinion, gave no explanation for the lapse 
of over 36 years before a diagnosis of schizoaffective 
disorder was made, and did not discuss the inservice 
diagnosis of personality disorder or the numerous other post-
service psychiatric diagnoses.  Essentially, while the VA 
physician is certainly competent to provide an opinion in 
this case, the opinion he did provide is inadequate and 
incomplete, and as such, insufficient to provide the 
necessary nexus in this case.  In fact, the Board remanded 
the case for a VA examination to review the entire 
evidentiary record, and to differentiate the veteran's 
various diagnoses and determine the etiology of any 
psychiatric disorder based on a review of the complete 
record.  

The October 2006 VA examiner concluded that one of the more 
appropriate diagnoses was schizophrenic personality disorder.  
Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing pre-service origin.  See 38 C.F.R. § 
3.303(c) (2006).  Personality disorders are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c); 4.9 (2006).  However, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  38 C.F.R. § 
4.127 (2006).  The VA examiner further stated that she did 
not believe that a personality disorder was incurred in the 
military or exacerbated by his military experience.  There is 
no competent medical evidence of a superimposed mental 
disorder on a personality disorder in service.

The VA examiner also indicated that the veteran had a one 
time depressive episode in May 2001 and that he endorsed some 
anxiety and panic symptoms.  She stated, however, that it was 
unclear what these symptoms may have been related to.  The VA 
examiner's opinion does not provide a sufficient nexus 
between any diagnosed acquired psychiatric disability or 
symptomatology and service.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board.  Id.  The 
statements made by the veteran's previous VA psychiatrist 
indicate that the veteran has carried a working diagnosis of 
schizophrenia, schizoaffective type which he related to the 
veteran's service.  Although the VA psychiatrist indicated 
that he reviewed a copy of the veteran's military records, 
his opinion was not based on the complete medical record and 
is inadequate for the reasons stated above.  VA and private 
treatment records show that the veteran was first started on 
medication for depression in November 2000, and the first 
diagnosis of schizoaffective disorder, depressed type, was in 
May 2001.  More recently, in December 2006, schizoaffective 
disorder was diagnosed by history only.  The October 2006 VA 
examiner reviewed all of the medical evidence of record, to 
include service medical records and post-service medical 
records.  She performed diagnostic tests and provided a more 
complete statement with rationale as to her reasons and bases 
for the opinion.  Thus, the Board finds that the October 2006 
VA examiner's opinion is more probative in this case.  The 
Board finds, based on the October 2006 VA examiner's opinion, 
that service connection for an acquired psychiatric 
disability is not warranted.

C.  Conclusion

Although the veteran does have various psychiatric diagnoses, 
the most probative medical evidence does not establish a 
nexus between a current acquired psychiatric disability and 
service.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the veteran has an 
acquired psychiatric disability etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for an acquired psychiatric disability is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


